       Case 1:16-cv-05263-AKH Document 305 Filed 10/18/18 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


FRONTPOINT ASIAN EVENT DRIVEN FUND,
L.P., and SONTERRA CAPITAL MASTER FUND,
LTD., on behalf of themselves and all others
similarly situated,
                                   Plaintiffs,    Docket No.: 1:16-cv-05263-AKH

                    v.

CITIBANK, N.A., CITIGROUP INC., BANK OF          NOTICE OF MOTION OF THE
AMERICA CORPORATION, BANK OF AMERICA,            SINGAPORE BANKS FOR
N.A., JPMORGAN CHASE & CO., JPMORGAN             RECONSIDERATION OR,
CHASE BANK, N.A., THE ROYAL BANK OF              ALTERNATIVELY,
SCOTLAND PLC, THE ROYAL BANK OF                  CERTIFICATION FOR
SCOTLAND GROUP PLC, RBS SECURITIES               INTERLOCUTORY APPEAL
JAPAN LIMITED, UBS AG, UBS SECURITIES
JAPAN CO. LTD., ING GROEP N.V., ING BANK
N.V., ING CAPITAL MARKETS LLC, BNP
PARIBAS, S.A., BNP PARIBAS NORTH AMERICA,
INC., BNP PARIBAS SECURITIES CORP., BNP
PARIBAS PRIME BROKERAGE, INC., OVERSEA-
CHINESE BANKING CORPORATION LTD.,
BARCLAYS PLC, BARCLAYS BANK PLC,
BARCLAYS CAPITAL INC., DEUTSCHE BANK
AG, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT AGRICOLE S.A.,
CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,
CREDIT SUISSE INTERNATIONAL, STANDARD
CHARTERED BANK, STANDARD CHARTERED
PLC, DBS BANK LTD., DBS GROUP HOLDINGS
LTD., DBS VICKERS SECURITIES (USA) INC.,
UNITED OVERSEAS BANK LIMITED, UOB
GLOBAL CAPITAL LLC, AUSTRALIA AND NEW
ZEALAND BANKING GROUP, LTD., ANZ
SECURITIES, INC., THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., THE HONGKONG AND
SHANGHAI BANKING CORPORATION LIMITED,
HSBC BANK USA, N.A., HSBC HOLDINGS PLC,
HSBC NORTH AMERICA HOLDINGS INC., HSBC
USA INC., MACQUARIE BANK LTD.,
MACQUARIE GROUP LTD., COMMERZBANK AG,
AND JOHN DOES NOS. 1-50,
                            Defendants.
         Case 1:16-cv-05263-AKH Document 305 Filed 10/18/18 Page 2 of 4



               PLEASE TAKE NOTICE that, upon the accompanying Memorandum of the

Singapore Banks in Support of Their Motion for Reconsideration Or, Alternatively, Certification

for Interlocutory Appeal dated October 18, 2018, and upon all prior pleadings and proceedings

herein, defendants DBS Bank Ltd, Oversea-Chinese Banking Corporation Limited, and United

Overseas Bank Limited (the “Singapore Banks”), by and through their undersigned counsel, shall

move this Court, at the United States Courthouse located at 500 Pearl Street, New York, New

York 10007, before the Honorable Alvin K. Hellerstein, at such time as counsel may be heard,

for an order granting the Singapore Banks’ motion for reconsideration of the Court’s Opinion

and Order Granting In Part And Denying In Part Defendants’ Motion To Dismiss dated October

4, 2018 (the “Opinion”) pursuant to Local Civil Rule 6.3, or, alternatively, certifying the Opinion

for interlocutory appeal pursuant to 28 U.S.C. § 1292(b), and for such other and further relief as

the Court deems just and proper.


Dated: October 18, 2018


  /s Gary S. Kubek                                       /s C. Fairley Spillman
Gary W. Kubek                                        C. Fairley Spillman
Erica S. Weisgerber                                  AKIN GUMP STRAUSS HAUER &
DEBEVOISE & PLIMPTON LLP                             FELD LLP
919 Third Avenue                                     1333 New Hampshire Avenue, N.W.
New York, New York 10022                             Washington, D.C. 20036
Telephone: (212) 909-6000                            Telephone: (202) 887-4000
Fax: (212) 909-6836                                  fspillman@akingump.com
gwkubek@debevoise.com
eweisgerber@debevoise.com                            Nicholas Adams
                                                     580 California Street
Attorneys for defendant DBS Bank Ltd                 San Francisco, CA 94104
                                                     Telephone: (415) 765 9529
                                                     nadams@akingump.com

                                                     Attorneys for defendant Oversea-Chinese
                                                     Banking Corporation Limited
        Case 1:16-cv-05263-AKH Document 305 Filed 10/18/18 Page 3 of 4




  /s Dale C. Christensen, Jr.
Dale C. Christensen, Jr.
Michael B. Weitman
SEWARD & KISSEL LLP
One Battery Park Plaza
New York, New York 10004
Telephone: (212) 574-1200
Fax: (212) 480-8421
christensen@sewkis.com
weitman@sewkis.com

Attorneys for defendant United Overseas
Bank Limited




                                          2
     Case 1:16-cv-05263-AKH Document 305 Filed 10/18/18 Page 4 of 4



                     TABLE OF CONTENTS TO
     THE SINGAPORE BANKS’ MOTION FOR RECONSIDERATION OR,
    ALTERNATIVELY, CERTIFICATION FOR INTERLOCUTORY APPEAL


x   Notice of Motion of the Singapore Banks’ Motion for Reconsideration Or, Alternatively,
    Certification for Interlocutory Appeal

x   Memorandum of the Singapore Banks in Support of Their Motion for Reconsideration
    Or, Alternatively, Certification for Interlocutory Appeal




                                           3
